Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 1-11 are presented for examination.  
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/21/19 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Discenzo (Discenzo) US publication no. 2008/0048603.

receiving a signal signaling switching ON of said CNC turning center; performing a measurement check-up to collect measurement data values relating to one or more servo motors and one or more spindle motors [para 51, 52], wherein said performing includes: measuring currents drawn by said one or more servo motors at a predetermined feed rate in a particular direction; measuring currents drawn by said one or more spindle motors at a plurality of different Revolutions per minutes (RPM(s)) [para 27, 28, 43, 46, 52]; measuring the vibrations in the spindle bearings at a plurality of different RPMs [para 28, 36, 43, 46, 61];  comparing collected measurement data values relating to said one or more servo motors and said one or more spindle motors respectively with pre-stored data values relating to said one or more servo motors and said one or more spindle motors respectively [par 28, 37, 48];  
ascertaining status/level of one or more parts of said CNC turning center based on said comparing, said status/level indicating service quality level of one or more parts of said CNC turning center; triggering one or more actions to be performed in respect of said CNC turning centre based on ascertained status/level [para 28, 37, 48, 49, 53, 54].
Discenzo discloses:
[0028] Control module 24 is communicably integrated within controlled system 20 in a closed-loop feedback configuration and outputs an appropriate driving output to maintain operation of controlled system 20 at a predetermined set point value (e.g., at a particular velocity).  In operation, control module 24 receives a data signal from sensor 28 and processes that signal to generate a driving output.  In addition to applying the driving output to controlled system 20, system 22 can use the driving output to facilitate generation of an assessment of the health of the controlled system 20, or perform a system simulation.  The health uses an on-board processor and sensors to provide diagnostics for motor bearings and other mechanical and electrical components based on current, voltage, stator temperature, vibration measurements, etc. In addition to indicating the health of controlled system 20 to the operator, an output of diagnostics module 26 may be applied to control module 24, preferably as a recommended change in control when necessary.

[0037] In operation, detection and diagnosis can be accomplished with pattern matching.  That is, given vibration data from the controlled system 20, chaos-tracking methods (e.g., generating a Poincare' map) process the data and generate a pattern for the current operating condition.  The method of the present invention then compares this pattern with the various templates that have been developed through experimental testing and simulation.  Statistical correlation and pattern matching techniques are then used to determine the most likely operating scenario, and thus to indicate the health of the system.  For example, based on historical data along with device and process physics, we may establish a set of probabilities such that given a series of observable symptoms; we will ascribe a certain (e.g., fault mode) health state to the system with a particular probability.  Based on this and additional information, system 30 improves this health assessment.  For example, techniques such as Dempter-Shaefer Theory can be used to establish this more accurate health assessment.  Other techniques such as artificial neural net classifiers, as are well known in the field, can also be included in this preferred implementation.

[0051] With reference to FIGS. 5A and 5B, a program 70 for operating integrated control and diagnostics system 40 shown in FIG. 4 is shown.  Program 70 is an adaptive model that utilizes feedback to actively control, inter alia, the time-life trajectory of the system.  After initialization and start up at Step 72, program 70 determines whether the controlled system (e.g., a motor) is activated at Step 74.  In the event that the program 70 determines that controlled system is not activated in Step 74, the integrated controller/diagnostics system of the preferred embodiment may still execute diagnostics operations based on data collected by the system sensors.  For instance, the environment in which the system is implemented may need to be considered to accurately assess motor health and, in particular, vibration in the environment may pose a significant threat to efficient motor operation.  Therefore the effects of such vibration should be monitored, even when the controlled system is not operating. 
 
[0052] If the controlled system is activated, motor parameters such as temperature, current, etc. are sampled at Step 76 and transmitted to a diagnostics module (26 in FIG. 4) to determine the health of the controlled system at Step 78.  Thereafter, at Step 80, program 70 determines the remaining lifetime of the controlled system and likely failure cause based upon the health assessment performed in Step 78.  After the determinations in Step 78 and 80 are complete, a decision is made as to whether the motor will live to the next preventive maintenance check (PM) at Step 82.  Not only is the determination made in Step 82 dependent upon the remaining motor lifetime and projected failure cause determined in Step 80 but, in addition, is based on variables such as the rated duty associated with the controlled system, the time to the next preventive maintenance check, the environment in which the controlled system is operating and is expected to operate in the future, etc., which may be input by the operator or comprise part of the model and mission associated with the controlled system.

​[0054] In the event that program 70 determines, at Step 88, that the system will not reliably operate according to the process constraints, motor specifications, etc., until the next preventive maintenance checkpoint, the controlled unit operator will be notified of the predicted failure prior to the next preventive maintenance check at Step 89.  In addition, at Step 89, program 70 still preferably outputs a signal to the controller (Step 90) to alter the controller according to the control recommendation determined at Step 84.  As a result, the system maximizes controlled unit operating lifetime under the existing operating constraints, notwithstanding the predicted failure prior to the next preventive maintenance check.  The expected time to fail determined in Step 86 is also saved and used in Step 80 in future program iterations to in fact confirm that the equipment will operate until the next preventive maintenance checkpoint.  If not, changes in future iterations of Step 84 will be made.

		As per claim 2, Discenzo inherently teaches of receiving of signal signaling switching ON of the CNC turning center triggers one or more of: moving both slides of X & Z Axis over a predetermined distance at a preset feed; running said spindle without job at a plurality of varying preset speeds for a predetermined time [figures 5A, 5B; para 51, 52]. 
As per claim 3, Discenzo teaches of measuring of the currents drawn by the 
servo motors, said measuring of the currents drawn by the spindle motor; and said measuring of the vibrations in the spindle bearings takes place simultaneously or sequentially [para 27, 28, 36, 38]. 
 As per claim 4, Discenzo teaches of ascertaining involves: a. analyzing variation 

 As per claim 5, Discenzo teaches of analysing of variation involves: analysing 
measured currents drawn by said one or more servo motors at a predetermined feed rate, measured currents drawn by said one or more spindle motors at plurality of different RPMs and measuring the vibrations in the spindle bearings at a plurality of different RPMs respectively individually or in any combination [para 28, 36, 43, 46, 61]. 
 As per claim 6, Discenzo teaches that one or more actions to be performed in 
respect of said CNC turning center includes one or more of: scheduling a time for maintenance of said CNC turning centre; automatic turning off the power of said CNC turning centre; disabling said CNC turning center completely until next maintenance;  disabling said one or more parts of said CNC turning center until next maintenance;  allowing said CNC turning centre to operate with one or more jobs [para 17, 32, 40, 57, 63]. 
 As per claim 7, Discenzo teaches that one or more actions based on ascertained 
status/level is taken from a remote location [para 6, 32, 42, 49, 54]. 
 As per claim 8, Discenzo teaches that one or more of: a. transmitting 
ascertained status/level to one or more cloud computing devices [para 6, 32, 49, 54]; b. sounding an alarm in case the ascertained status/level is beyond a threshold level [para 42]. 

measured using highly sensitive one or more vibration sensors; and currents drawn by the servo motors and spindle motors are measure using current measuring devices in their electric drive modules [figure 2; para 27, 28]. 
 As per claim 10, Discenzo teaches that pre-stored data values corresponding to 
current in servo motors, spindle motors and vibrations in spindle bearings are calculated and stored under no load condition [para 36, 37]. 
As to claim 11 basically are the corresponding elements that are carried out the method of operating step in claim 1. Accordingly, claim 11 is rejected for the same reason as set forth in claim 1.


7. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Feb. 26, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115